Case 1:19-cv-10847-LJL Document 20 Filed 08/25/20 Page 1 of 2
          Case 1:19-cv-10847-LJL Document 20 Filed 08/25/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on August 25, 2020, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ David Paul Force
                                              David Paul Force
                                              Stein Saks, PLLC
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Attorneys for Plaintiff




                                                 2
